Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered July 26, 2005 in a matrimonial action. The order, inter alia, directed the release to plaintiff of monies held in an escrow account.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this matrimonial action, Supreme Court issued a judgment entered in September 2004, an order entered in January 2005, and an order entered in July 2005. The appeals taken by defendant from the judgment and the January 2005 order were dismissed based on his failure to perfect those appeals (see 22 NYCRR 1000.12 [b]), and his present appeal from the July 2005 order does not bring up for review the judgment or the January 2005 order (see generally CPLR 5501 [a]). To the extent that defendant raises issues that could have been raised in the prior appeals that were dismissed, we decline to exercise our discretion to address those issues (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750, 756 [1999]; Alfieri v Empire Beef Co., Inc., 41 AD3d 1313 [2007]). With respect to the July 2005 order, we conclude that the court properly granted that part of plaintiffs motion seeking the release to plaintiff of monies held in an escrow account and denied defendant’s cross motion for, inter alia, an accounting of plaintiff’s expenses incurred during the pendency of this action. Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Peradotto, JJ.